DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the bypass branch has a plurality of bypass inlets and/or a plurality of bypass outlets”, “wherein the plurality of bypass outlets are arranged in an evenly spaced manner on a lower portion of the housing of the falling film evaporator”, “comprising a plurality of the bypass branches”, “wherein a pipe of the bypass branch has a circular and/or a rectangular and/or trough-type cross-section”, “wherein the oil return branch has a plurality of oil intake points”, “wherein the plurality of oil intake points are arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator”, “wherein the oil intake point is arranged at the bottom of the housing of the falling film evaporator”, “comprising a plurality of the oil return branches”, and “wherein an auxiliary driving apparatus for sucking the two-phase refrigerant from the bypass inlet to the bypass outlet is disposed on the bypass branch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: REFRIGERATION SYSTEM AND FALLING FILM EVAPORATOR.

The disclosure is objected to because of the following informalities: the use of the terms “air inlet” and “air outlet” with respect to the compressor appear to be in error (see rejection under 35 U.S.C. 112(b) below for more information.  
Appropriate correction is required.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  “part of” appears to be in error for “a part of”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  No structure for “auxiliary driving apparatus” is set forth.  (Please see below).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites the limitation “auxiliary driving apparatus”.  Applicant has not disclosed structure for “auxiliary driving apparatus”.  Thus Applicant’s claim includes all apparatuses for auxiliary driving, those known and those yet unknown.  Applicant’s disclosure does not provide support for all known and unknown “auxiliary driving apparatus”.  Accordingly, the claim fails the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “air inlet” and “air outlet” in claim 1 are used by the claim to mean “refrigerant inlet” and air inlet” and “air outlet”. The terms are indefinite because the specification does not clearly redefine the term.  Because this appears to be an obvious error in view of the entirety of the disclosure, Examiner will accept correction to one of the above options.  Applicant should also make corresponding amendments to Specification.  Claims 2-15 are objected to insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the plurality of bypass outlets […]”.  Claim 4, upon which claim 5 depends, does not require “a plurality of bypass outlets”, since “and/or” includes the option of not having the plurality of bypass outlets.  Accordingly, “the plurality of bypass outlets” lacks antecedent basis in the claims.  (Note also the drawing objection above).  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the bottom”.  There is insufficient antecedent basis for this limitation in that it has not been recited that housing has “a bottom”.  It is recommended to recite “wherein the housing has a bottom” earlier in the claim.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a plurality of the bypass branches”.  There is insufficient antecedent basis for “the bypass branches”.  It is unclear if these are the same or different from the bypass branch recited earlier. (Note also the drawing objection above).  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “trough-type”.  The phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the bottom”.  There is insufficient antecedent basis for this limitation in that it has not been recited that housing has “a bottom”.  It is recommended to recite “wherein the housing has a bottom” earlier in the claim.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “a plurality of the oil return branches”.  There is insufficient antecedent basis for “the oil return branches”.  It is unclear if these are the same or different from the oil return branch recited earlier. (Note also the drawing objection above).  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “auxiliary driving apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No structure is recited.  (Note also the drawing objection, above).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “wherein the plurality of bypass outlets […]”.  Claim 17, upon which claim 18 depends, does not require “a plurality of bypass outlets”, since “and/or” includes the option of not having the plurality of bypass outlets.  Accordingly, “the plurality of bypass outlets” lacks antecedent basis in the claims.  (Note also the drawing objection above).  
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the bottom”.  There is insufficient antecedent basis for this limitation in that it has not been recited that housing has “a bottom”.  It is recommended to recite “wherein the housing has a bottom” earlier in the claim.  
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a plurality of the bypass branches”.  There is insufficient antecedent basis for “the bypass branches”.  It is unclear if these are the same or different from the bypass branch recited earlier. (Note also the drawing objection above).  
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “trough-type”.  The phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “a plurality of the oil intake points”.  There is insufficient antecedent basis for “the oil intake points”.  It is unclear if these are the same or different from the oil intake point recited earlier. (Note also the drawing objection above).  
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the bottom”.  There is insufficient antecedent basis for this limitation in that it has not been recited that housing has “a bottom”.  It is recommended to recite “wherein the housing has a bottom” earlier in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartfield et al. (US 5,561,987: cited by Applicant).
Regarding claim 1, Hartfield et al. shows a refrigeration system (see at least Figure 13), comprising: a refrigeration loop (see at least Figure 13, refrigeration system #1) having an air outlet of a compressor (see at least Figure 13, compressor #2 with outlets #10/#11), a condenser (see at least Figure 13, condenser #5), a throttle element (see at least Figure 13, expansion valve #7), a falling film evaporator (see at least Figure 13, falling film evaporator #8), and an air inlet of the compressor which are connected in sequence by pipes (see at least Figure 13, compressor #2 with inlet #44/#45), wherein the falling film evaporator comprises a housing (see at least Figure 13, evaporator #8 has a housing surrounding the distributer, pipes, etc.), a distributor located at an upper portion inside the housing (see at least Figure 13, distributer #37), and a heat exchange pipeline located below the distributor (see at least Figure 13, evaporator tubes #38); an oil return branch (see at least Figure 13, lubricant recovery line #40/#42) having an oil intake point connected to a lower portion of the falling film evaporator (see at least Figure 13, lubricant recovery outlet #39 of evaporator #8 which is the intake of line 
Regarding claim 2, Hartfield et al. further shows wherein the bypass inlet is disposed on or upstream of the distributor (see at least Figure 13, inlet #98 is upstream of distributer #37).
Regarding claim 3, Hartfield et al. further shows wherein the bypass inlet is higher than the bypass outlet in a vertical direction (see at least Figure 13, as depicted and as described, inlet #98 is higher than the outlet #100).
Regarding claim 4, Hartfield et al. further shows wherein the bypass branch has a plurality of bypass inlets and/or a plurality of bypass outlets (see at least Figure 13, downstream of bypass inlet #98, there is another inlet at valve #105 and in addition to outlet #100, there is another outlet into #44).
Regarding claim 6, Hartfield et al. further shows wherein the bypass outlet is arranged at the bottom of the housing of the falling film evaporator (see at least Figure 13, #100 is at the bottom of the housing of evaporator #8).
Regarding claim 7, Hartfield et al. further shows comprising a plurality of the bypass branches (see at least Figure 13, bypass branches #99 and #106).
Regarding claim 12, Hartfield et al. further shows wherein the oil intake point is arranged at the bottom of the housing of the falling film evaporator (see at least Figure 13, #39 is arranged at the bottom of the housing of evaporator #8).

Claim(s) 16, 17, 19, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartfield et al. (US 5,561,987: cited by Applicant).
Regarding claim 16, Hartfield et al. shows a falling film evaporator comprising: a housing (see at least Figure 13, evaporator #8 has a housing surrounding the distributer, pipes, etc.), a distributor disposed at an upper portion inside the housing (see at least Figure 13, distributer #37); a heat exchange pipeline disposed inside the housing and below the distributor (see at least Figure 13, evaporator tubes #38); an oil intake point disposed at a lower portion of the falling film evaporator (see at least Figure 13, lubricant recovery outlet #39 of evaporator #8 which is the intake of line #40/#42); and a bypass branch (see at least Figure 13, line #99) having a bypass inlet connected to the distributer (see at least Figure 13, inlet #98) and a bypass outlet connected to the lower portion of the falling film evaporator (see at least Figure 13, inlet #100 of the evaporator which is the outlet of line #99) and used for introducing part of gas-liquid two-phase refrigerant into the falling film evaporator (intended use, the structure meets the claim and is capable of introducing two-phase refrigerant).
Regarding claim 17, Hartfield et al. further shows wherein the bypass branch has a plurality of bypass inlets and/or a plurality of bypass outlets (see at least Figure 13, downstream of bypass inlet #98, there is another inlet at valve #105 and in addition to outlet #100, there is another outlet into #44).
Regarding claim 19, Hartfield et al. further shows wherein the bypass outlet is arranged at the bottom of the housing of the falling film evaporator (see at least Figure 13, #100 is at the bottom of the housing of evaporator #8).
Regarding claim 20, Hartfield et al. further shows comprising a plurality of the bypass branches (see at least Figure 13, bypass branches #99 and #106).
Regarding claim 23, Hartfield et al. further shows wherein the oil intake point is arranged at the bottom of the housing of the falling film evaporator (see at least Figure 13, #39 is arranged at the bottom of the housing of evaporator #8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al. (US 5,561,987: cited by Applicant).
Hartfield et al. discloses all the elements of claims 1 and 4, upon which claims 5 and 9 depend (see rejection(s) above).  
Regarding claim 5, Hartfield et al. does not disclose wherein the plurality of bypass outlets are arranged in an evenly spaced manner on a lower portion of the housing of the falling film evaporator, though, as noted with respect to claim 1, above, the bypass outlet is on a lower portion of the housing of the falling film evaporator.  
However, it is old and well-known in the art to provide outlets in an evaporator in an evenly spaced manner, as evidenced by other outlets in the evaporator of Hartfield et al. being evenly spaced (see at least Figures 2-12, a plurality of other refrigerant outlets in Hartfield et al. are evenly spaced).
It would, therefore, have been obvious to one having ordinary skill in the art to provide the evaporator of Hartfield et al. with wherein the plurality of bypass outlets are arranged in an 
Regarding claim 9, Hartfield et al. is silent wherein a pipe of the bypass branch has a circular and/or rectangular and/or trough-type cross- section.
However, it is old and well-known in the art to provide pipes having a circular and/or rectangular and/or trough-type cross- section, as evidenced by the other pipes of Hartfield et al. having a circular and/or rectangular and/or trough-type cross- section (see at least Figures 2-12, a plurality of conduits/lines/pipes are depicted with circular cross-section).  
It would, therefore, have been obvious to one having ordinary skill in the art to provide a pipe of the bypass branch has a circular and/or rectangular and/or trough-type cross- section, since, as disclosed by Hartfield et al., such pipe cross-section is old and well-known in the art and would provide the benefit of selection of a common pipe type allowing for easy replacement.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al., as applied to claim 1, above, and further in view of Yoon et al. (US 2009/0107173).
Regarding claim 8, Hartfield et al. is silent regarding wherein a smallest flow cross-sectional area of a pipe of the bypass branch is 0.5%-20% of a flow cross-sectional area of a pipe of the refrigeration loop downstream of the throttle element.
However, cross-sectional area of a bypass branch is a results effective variable, as evidenced by Yoon et al. (see at least paragraph [0103]: adjustment of area of bypass adjusts fluid pressure).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bypass of Hartfield et al. with wherein a smallest flow cross-sectional area of a pipe of the bypass branch is 0.5%-20% of a flow cross-In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Claims 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al., as applied to claim 1, above, and further in view of Weller (US 3,306,063).
Regarding claims 10 and 11, Hartfield et al. does not disclose wherein the oil return branch has a plurality of oil intake points and wherein the plurality of oil intake points are arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator.
Weller teaches another refrigeration system wherein the oil return branch has a plurality of oil intake points (see at least oil openings #52; column 3, lines 38-46) and wherein the plurality of oil intake points are arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator (see at least oil openings #52 arranged evenly in a mirror symmetric fashion).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. with wherein the oil return branch has a plurality of oil intake points and wherein the plurality of oil intake points are arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator, as taught by Weller, to improve the system of Hartfield et al. by providing more uniform oil distribution (see at least Weller column 3, lines 38-46).
Regarding claim 14, Hartfield et al. does not disclose comprising a plurality of the oil return branches.
Weller teaches another refrigeration system comprising a plurality of oil return branches (see at least oil openings #52; column 3, lines 38-46: the presence of multiple openings is indicative of multiple branches). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. with comprising a plurality of the oil return branches, as taught by Weller, to improve the system of Hartfield et al. by providing more uniform oil distribution (see at least Weller column 3, lines 38-46).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al., as applied to claim 1, above, and further in view of Ikezaki (JP 57-38692: English Abstract provided by Examiner).
Regarding claim 13, Hartfield et al. does not disclose wherein an ejector is disposed on the oil return branch, the ejector having a first ejection inlet connected to the oil intake point, a second ejection inlet connected to an inlet side of the condenser, and an ejection outlet connected to the air inlet of the compressor.
Ikezaki teaches another refrigeration system wherein an ejector is disposed on an oil return branch (see at least ejector #14; Abstract), the ejector having a first ejection inlet connected to an oil intake point (see at least @line #37), a second ejection inlet connected to an inlet side of a condenser (see at least @line #49), and an ejection outlet connected to the air inlet of the compressor (see at least @line #30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. with wherein an ejector is disposed on the oil return branch, the ejector having a first ejection inlet connected to the oil intake point, a second ejection inlet connected to an inlet side of the condenser, and an ejection outlet connected to the air inlet of the compressor, as taught by Ikezaki, to improve the system of Hartfield et al. by returning oil-containing coolant from the low pressure portion to the .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al., as applied to claim 1, above, and further in view of Brose et al. (US 3,081,606).
Regarding claim 15, Hartfield et al. does not disclose wherein an auxiliary driving apparatus for sucking the two-phase refrigerant from the bypass inlet to the bypass outlet is disposed on the bypass branch.
Brose et al. teaches wherein an auxiliary driving apparatus for sucking the two-phase refrigerant from the bypass inlet to the bypass outlet is disposed on the bypass branch (see at least Figures 1-4, each of which depicts a pump on a bypass line). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration system of Hartfield et al. with wherein an auxiliary driving apparatus for sucking the two-phase refrigerant from the bypass inlet to the bypass outlet is disposed on the bypass branch, as taught by Brose et al., to improve the refrigeration system of Hartfield et al. by providing forced driving of the refrigerant in the bypass line, thus allowing for improved consistency of flow.  

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al. (US 5,561,987: cited by Applicant).
Hartfield et al. discloses all the elements of claims 16 and 17, upon which claims 18 and 21 depend (see rejection(s) above).  
Regarding claim 18, Hartfield et al. does not disclose wherein the plurality of bypass outlets are arranged in an evenly spaced manner on a lower portion of the housing of the falling film evaporator, though, as noted with respect to claim 16, above, the bypass outlet is on a lower portion of the housing of the falling film evaporator.  
However, it is old and well-known in the art to provide outlets in an evaporator in an evenly spaced manner, as evidenced by other outlets in the evaporator of Hartfield et al. being evenly spaced (see at least Figures 2-12, a plurality of other refrigerant outlets in Hartfield et al. are evenly spaced).
It would, therefore, have been obvious to one having ordinary skill in the art to provide the evaporator of Hartfield et al. with wherein the plurality of bypass outlets are arranged in an evenly spaced manner on a lower portion of the housing of the falling film evaporator, since, as disclosed by Hartfield et al., such spacing is old and well-known in the art and would provide the benefit of greater fluidization within the evaporator.  
Regarding claim 21, Hartfield et al. is silent wherein a pipe of the bypass branch has a circular and/or rectangular and/or trough-type cross- section.
However, it is old and well-known in the art to provide pipes having a circular and/or rectangular and/or trough-type cross- section, as evidenced by the other pipes of Hartfield et al. having a circular and/or rectangular and/or trough-type cross- section (see at least Figures 2-12, a plurality of conduits/lines/pipes are depicted with circular cross-section).  
It would, therefore, have been obvious to one having ordinary skill in the art to provide a pipe of the bypass branch has a circular and/or rectangular and/or trough-type cross- section, since, as disclosed by Hartfield et al., such pipe cross-section is old and well-known in the art and would provide the benefit of selection of a common pipe type allowing for easy replacement.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al., as applied to claim 16, above, and further in view of Weller (US 3,306,063).
Regarding claim 22, Hartfield et al. does not disclose comprising a plurality of oil intake points arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator.
Weller teaches another refrigeration system comprising a plurality of oil intake points arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator (see at least oil openings #52 arranged evenly in a mirror symmetric fashion; column 3, lines 38-46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Hartfield et al. with comprising a plurality of oil intake points arranged in an evenly spaced manner on the lower portion of the housing of the falling film evaporator, as taught by Weller, to improve the system of Hartfield et al. by providing more uniform oil distribution (see at least Weller column 3, lines 38-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TAVIA SULLENS/Primary Examiner, Art Unit 3763